Citation Nr: 1448472	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  98-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by multiple joint pain, including rheumatoid arthritis/mixed connective tissue disease.

2.  Entitlement to service connection for a lung disease, to include as secondary to rheumatoid arthritis/mixed connective tissue disease.

3.  Entitlement to service connection for a disability manifested by chronic fatigue other than rheumatoid arthritis/mixed connective tissue disease, a lung disease, and a service-connected psychiatric disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esquire



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to July 1991.  He served in Southwest Asia from December 1990 to May 1991.

These matters initially came before the Board of Veterans' Appeals (Board) from March 1997 and February 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee and Atlanta, Georgia.  In the March 1997 decision, the RO denied entitlement to service connection for rheumatoid arthritis, a respiratory/lung disease, and chronic fatigue.  In the February 2005 decision, the RO readjudicated (pursuant to the Veterans Claims Assistance Act of 2000 (VCAA)) and again denied the claim of service connection for rheumatoid arthritis.

The RO in Montgomery, Alabama currently has jurisdiction over the Veteran's claims.

In November 1997, the Veteran testified at a hearing before a local hearing officer at the RO and a transcript of that hearing has been associated with his claims folder.

In May 1999, the Board, among other things, denied the claim of service connection for a lung disease and remanded the claim of service connection for a disability manifested by chronic fatigue for further development.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).
In August 2000, the Court set aside the Board's May 1999 decision, in part, and remanded the case for readjudication in compliance with directives specified in an August 2000 Joint Motion filed by counsel for the Veteran and VA.

In May 2001, the Board remanded the claim of service connection for a lung disease for further development in compliance with the Joint Motion.

In June 2008 decisions, the Board denied all claims currently on appeal.  However, in October 2008 the Board vacated the June 2008 decisions and remanded all issues currently on appeal to allow the Veteran and his representative to submit additional evidence and for issuance of a supplemental statement of the case.

In February 2012, the Board denied the claims of service connection for multiple joint arthritis, a lung disease, and a disability manifested by chronic fatigue.  The Board also remanded a claim of service connection for a headache disability for further development.  The development has not been completed and that matter is not currently before the Board.

In October 2012, the Court set aside the Board's February 2012 decision, in part, and remanded the case for readjudication in compliance with directives specified in an October 2012 Joint Motion filed by counsel for the Veteran and VA.

The Board again denied the claims of service connection for multiple joint arthritis, a lung disease, and a disability manifested by chronic fatigue by way of a February 2013 decision.  The Veteran again appealed the Board's denial to the Court.

In December 2013, the Court set aside the Board's December 2013 decision and remanded the case for readjudication in compliance with directives specified in a December 2013 Joint Motion filed by counsel for the Veteran and VA.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.
FINDINGS OF FACT

1.  The Veteran experienced fatigue in service and there is post-service continuity of symptomatology of rheumatoid arthritis/mixed connective tissue disease.

2.  The Veteran has interstitial lung disease and pulmonary fibrosis secondary to his now service-connected rheumatoid arthritis/mixed connective tissue disease.

3.  The Veteran's chronic fatigue is not due to chronic fatigue syndrome and has been attributed to known clinical diagnoses of a service-connected psychiatric disability and the now service-connected rheumatoid arthritis/mixed connective tissue disease.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis/mixed connective tissue disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309(a) (2013).

2.  The criteria for service connection for interstitial lung disease and pulmonary fibrosis are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  A disability manifested by chronic fatigue is not the result of an undiagnosed illness or a chronic multi symptom illness and chronic fatigue is a symptom of the already service-connected psychiatric disability and the now service-connected rheumatoid arthritis/mixed connective tissue disease and lung disease .  38 U.S.C.A. §§ 1110, 1113(b), 1117, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting the claims of service connection for a disability manifested by multiple joint pain and a lung disease, the claims are substantiated, and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the claim of service connection for a disability manifested by chronic fatigue, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2004 letter, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a disability manifested by chronic fatigue.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in a March 2006 letter.  

There was a timing deficiency in that the July 2004 and March 2006 letters were sent after the initial adjudication of the claim currently on appeal.  This timing deficiency was cured by readjudication of the claim in a May 2006 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's November 1997 hearing, the hearing officer identified the issues on appeal (including entitlement to service connection for a disability manifested by chronic fatigue) and asked the Veteran about the treatment received for his claimed disability to ensure that all relevant records were obtained.  Further, the Veteran provided testimony as to the symptoms and history of his claimed disability and the treatment received for the disability.  Also, he has submitted additional relevant evidence during the course of the appeal.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed chronic fatigue and opinions have been obtained concerning the etiology of this problem.

In its May 1999, May 2001, and October 2008 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things: obtain any additional identified relevant VA treatment records, attempt to obtain any sufficiently identified private treatment records for which appropriate release forms had been submitted, afford the Veteran a VA examination to obtain an opinion as to the nature and etiology of his claimed disability manifested by chronic fatigue, and issue supplemental statements of the case.  

As explained above, all relevant identified VA treatment records and private medical records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in June 1999 and April 2005 and opinions have been obtained concerning the nature and etiology of his claimed disability manifested by chronic fatigue.  Also, supplemental statements of the case were issued in January and August 2010.

Thus, the AOJ substantially complied with all of the Board's relevant May 1999, May 2001, and October 2008 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim of service connection for a disability manifested by chronic fatigue.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As service connection for a lung disease is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (including arthritis, systemic lupus erythematosus, and scleroderma) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

Medically unexplained chronic multi symptom illnesses are defined by a cluster of signs or symptoms and include, but are not limited to, chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i), (ii).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Disability Manifested by Multiple Joint Pain and Disability Manifested by Chronic Fatigue

In this case, medical records reflect that the Veteran has been diagnosed as having disabilities manifested by multiple joint pain.  For example, a July 2007 examination report from L. Morton. M.D., a June 2014 opinion from a VA rheumatologist, and an August 2014 letter from D. Satcher, M.D. include diagnoses of rheumatoid arthritis and mixed connective tissue disease.  Thus, a current disability has been demonstrated.

The Veteran has essentially claimed that he began to experience fatigue in service and that he has continued to experience chronic fatigue in the years since that time.  He contends that the fatigue which began in service was the initial manifestation of his current rheumatoid arthritis/mixed connective tissue disease and that the disease, therefore, had its onset in service.  In the alternative, he claims that his chronic fatigue is due to an undiagnosed illness or exposure to various toxins in service.

Initially, the Board notes that "mixed connective tissue disease" is defined as "a disorder combining features of scleroderma, myositis, systemic lupus erythematosus, and rheumatoid arthritis."  Dorland's Illustrated Medical Dictionary 546 (31st ed. 2007).  As arthritis, systemic lupus erythematosus, and scleroderma are all included among the list of chronic conditions set forth in 38 C.F.R. § 3.309(a), service connection on the basis of a continuity of symptomatology is possible for the Veteran's current mixed connective tissue disease.  See Walker, 708 F.3d at 1338; 38 C.F.R. § 3.309(a).

The Veteran is competent to report fatigue as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. There are inconsistencies in his statements concerning the history of his 

fatigue and there is no contemporaneous medical evidence of fatigue for a number of years following his separation from service.  However, the recent Joint Motion for Remand indicated that the Board's previous determinations regarding the Veteran's credibility lacked an adequate legal basis.  As there is no other basis for determining credibility apparent to the Board, it follows that the Veteran's reports of fatigue having its onset in service and of a continuity of symptomatology in the years since service are credible.

There is conflicting medical evidence as to whether the Veteran's rheumatoid arthritis/mixed connective tissue disease had its onset in service and as to the etiology of his chronic fatigue.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The Veteran's medical records contain numerous reports that specifically state or allude to the conclusion that multiple joint arthritis had been present since 1991.  However, many of these reports are not accompanied by any specified explanation or reasoning.

The physician who conducted a June 1999 VA examination diagnosed the Veteran as having chronic fatigue due to undiagnosed illness.  He explained that based on a review of a July 1997 letter from the Office of the Secretary of Defense to the Veteran concerning possible exposure to nerve agents (such as sarin and cyclosarin) and a review of the findings in the Board's May 1999 decision, he was unable to connect the Veteran's chronic fatigue to anything except the possible exposure to low levels of sarin and cyclosarin gases.  Exposure to such gases had not been proven to cause chronic fatigue syndrome, and the examiner suggested that the Veteran be allowed to enroll in the Department of Defense Comprehensive Clinical Evaluation Program which was listed in the July 1997 letter.  Also, he suggested that the services of an expert in the field of nerve gases be enlisted.

The examiner further explained that although the Veteran reported the onset of fatigue as being in May 1991, there was no clinical evidence of any fatigue until August 1995, at which time he was evaluated by a VA rheumatologist and reported fatigue.  He was eventually found to have a positive RNP antibody, an elevated SED rate, and positive ANA.  The conclusion was that he had polyarthritis.  Overall, the examiner opined that the Veteran's progressive fatigue had a causative relationship to his diagnosed rheumatoid arthritis.  As service connection for rheumatoid arthritis had been denied, the examiner was unable to "make a well rounded claim for service connected chronic fatigue syndrome."  However, he reiterated that an expert in exposure to nerve gas (specifically sarin and cyclosarin) should be consulted for an opinion on this conclusion, if such an expert existed.

A November 2005 VA psychiatric examination report includes an opinion that the Veteran's fatigue was likely ("at least as likely as not") caused by his diagnosed depression.  However, he also had multiple other conditions, to include his arthralgias, which may have contributed significantly to his fatigue.  The examiner could not resolve the question of which factor was the major contributor to his symptoms of fatigue without resorting to mere speculation.

A second November 2005 VA examination report includes an opinion that it was not likely ("less likely as not") that the Veteran's inflammatory arthritis was caused by or related to military service.  The physician who provided this opinion explained that the Veteran's service treatment records did not contain any documentation to support a conclusion that the inflammatory arthritis had its onset or incurrence during service.
 
The examiner also opined that the Veteran's fatigue was caused by his underlying inflammatory arthritis.  She reasoned that he had experienced persistent fatigue throughout the course of his arthritis and that fatigue, and other systemic symptoms, were often a major part of inflammatory arthritis.

In an October 2007 letter, Dr. Morton opined that the Veteran had symptoms consistent with Gulf War Syndrome, including fatigue.  She explained that the Veteran had reported exposure to the nerve agent sarin while serving in the Gulf War.

The physician who conducted a January 2008 VA examination opined that the evidence did not support a conclusion that the Veteran's fatigue had its onset in service.  She reasoned that records dated since 1995 included reports of fatigue and joint complaints.  The diagnosis had fallen under the category of inflammatory arthritis, possibly seronegative RO or ANA mediated mixed connective tissue disease.  His complaints of fatigue since 1995 had been attributed to his inflammatory arthritis.

The January 2008 examiner also opined that while the Veteran endorsed many of the criteria for chronic fatigue syndrome, his diagnosed inflammatory polyarthritis was the diagnosis likely responsible for his fatigue.  She reasoned that his laboratory findings showed a pattern of ANA 1:320 that was speckled.  Such findings were rarely associated with lupus and were often associated with scleroderma, "sjogren's," and mixed connective tissue disease.  He was evaluated by neuropsychology in 2005 and his memory problems were felt most likely to be related to depression and/or posttraumatic stress disorder (PTSD).  Either of these diagnoses could affect sleep quality and quantity.  Polyarthritis and insufficient sleep could influence physical endurance.  Thus, the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.

In a March 2009 letter, Dr. Satcher opined that the Veteran had clearly suffered from rheumatoid arthritis since 1995, but most likely since 1991.  In relevant part, Dr. Satcher reasoned that the Veteran had first presented with complaints of polyarthritis and arthralgia in Germany in 1991.  The history of autoimmune disease is such that many patients have a variable illness which waxes and wanes over the years.  This type of clinical course would be consistent with the onset of vague symptoms in 1991.  The Veteran then presented with full-blown obvious joint pain and swelling after a relatively benign course.  Moreover, a review of literature regarding the effects of stress, war, and other major life events on the onset of rheumatoid arthritis showed a clear association between such stressors and the onset of autoimmune disease.  Overall, based on the time of onset of the Veteran's illness and the associated events related to his military service, the preponderance of the evidence was in favor of a conclusion that his rheumatoid arthritis was related to service.  

In March 2011, the Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a) (2013).  In May 2011, a VA rheumatologist reviewed the Veteran's claims file and opined, in pertinent part, that his multiple joint arthritis, diagnosed as seronegative rheumatoid arthritis, had its onset around 1994.  The physician reasoned that in 1995 the Veteran reported that he had experienced muscle and joint pains since November 1991.  In 2008, he reported the onset of fatigue and joint and muscle aches in May 1991.  There were no available records from May 1991 and the available records relating to arthritic complaints were mainly dated since 1994.  The physician also explained that the etiology of rheumatoid arthritis and most other autoimmune conditions was unknown, with a presumption that genetic, environmental, and possibly infectious etiologies could all play a part in some individuals.  It was also unknown how much time was needed to elapse between any exposure to an environmental or infectious agent before signs and symptoms of an autoimmune disease appeared.  It was well recognized that a person could have autoantibodies (such as rheumatoid factor or ANA) for years before developing a clinical autoimmune disease, and it was likely that many, if not most, persons with such autoantibodies never developed an autoimmune disease.

Additionally, the physician reasoned that in retrospect the Veteran first reported musculoskeletal symptoms approximately 2 months after possible exposures in Iraq, and then came to more consistent medical attention approximately 3 years after his service in Iraq.  Since the cause of rheumatoid arthritis (or inflammatory arthritis) was unknown and the development of this disease after an exposure was purely theoretical, there was no medical evidence that would lead a rheumatologist to state that the Veteran's service history was causally related to the development of rheumatoid arthritis.  However, if musculoskeletal symptoms were in fact reported in May 1991, it could be said that it was possible that such symptoms were early symptoms of rheumatoid arthritis.  However, there was no documentation of joint inflammation (e.g. swelling and redness, and not just pain) at that moment.  Rheumatoid arthritis could begin with flares that improved and worsened over days and weeks before the disease was finally present every day.  With respect to the Veteran in this case, however, the available records instead suggested that the true arthritis had its onset around 1994.

The Board sought to obtain a second VHA opinion in May 2014.  In June 2014, a VA rheumatologist reviewed the Veteran's claims file and opined that although he could not say that it was impossible that the Veteran's rheumatoid arthritis/mixed connective tissue disease had its onset during service, it was not likely ("less than 50 percent likely") that the disability had its onset in service or in the year immediately after.  He explained, in pertinent part, that although the Veteran reported fatigue and joint pains since service, it was not until 1994 that a provider clearly determined that he had arthritis with inflammation.  One could imagine different reasons why the Veteran did not seek care until then, but it was an additional point against the case that his disability had its onset during or shortly after service.  Also, he did not report any swollen or painful joints or joint symptoms at the time of his separation from service in 1991.  A September 1993 examination only made reference to joint pain and cracking (probably crepitation) and this did not support arthritis with inflammation.

The VA rheumatologist then opined that it was likely ("more likely than not"/"more than 50 percent") that the Veteran's current chronic fatigue was related to the disease causing his multiple joint arthritis.  Furthermore, it was likely that his pulmonary fibrosis (a consequence of his autoimmune disease) was contributing to the fatigue, and it was also likely ("more than 50 percent likely") that mental health conditions (e.g., PTSD and associated depression) were contributing to fatigue.

The rheumatologist also opined that although the Veteran's current fatigue was likely related to his mixed connective tissue disease (autoimmune disease), including lung fibrosis, and despite the fact that it was difficult to determine whether the current fatigue was the same as the fatigue that he experienced in service, it was not likely ("less than 50 percent likely") that it was related to service.  His relevant explanation was identical to that which accompanied his opinion that it was not likely that the Veteran's mixed connective tissue disease/rheumatoid arthritis had its onset in service or in the year immediately after.  He also noted that mental health factors which could have had their onset during service were likely ("more than 50 percent likely") to be contributing to the Veteran's current fatigue.

Moreover, the rheumatologist opined that it was not likely ("less than 50 percent likely") that the Veteran's current fatigue was an objective indication of an undiagnosed multisystemic illness.  He reasoned that the fatigue was a consequence of the Veteran's autoimmune disease and mental health condition.  Thus, it was not necessary to invoke an undiagnosed multisystemic disease to explain the Veteran's fatigue.

In an August 2014 letter, Dr. Satcher explained that he was in agreement with the June 2014 VA rheumatologist's opinion that the Veteran's chronic fatigue was due to multiple joint arthritis.  He did not provide any further explanation or reasoning for this opinion.

A. Rheumatoid Arthritis/Mixed Connective Tissue Disease

The opinions contained in the second November 2005 VA examination report and the January 2008 VA examination report which indicate that it was not likely that the Veteran's inflammatory arthritis was caused by or related to military service or that his fatigue had its onset in service, the May 2011 opinion, and the June 2014 opinions that the Veteran's rheumatoid arthritis/mixed connective tissue disease did not likely have its onset in service and that his current fatigue was not likely related to service are probative.  However, each of these opinions is, at least in part, based on a lack of clinical evidence of treatment for arthritis-related symptoms (including fatigue) in the Veteran's service treatment records and they do not reflect full appreciation of his credible reports of fatigue in the years since service.  

The conclusions expressed in the June 1999 opinion, the opinions contained in the second November 2005 VA examination and the January 2008 VA examination, and Dr. Satcher's March 2009 opinion that the Veteran's chronic fatigue is related to his diagnosed rheumatoid arthritis/mixed connective tissue disease were based upon a review of his medical records and reported history and are accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The other opinions explained above which indicate that the Veteran's arthritis had its onset in service and that his chronic fatigue is related to his rheumatoid arthritis/mixed connective tissue disease are of limited probative value because they are either unaccompanied by any explanation or reasoning or are equivocal.  Nevertheless, these opinions support the conclusions that the Veteran's current rheumatoid arthritis/mixed connective tissue disease had its onset in service and that his fatigue in service was the initial manifestation of the disease.

In sum, the weight of the evidence reflects that the Veteran experienced fatigue in service, that he has been diagnosed as having current rheumatoid arthritis/mixed connective tissue disease, that there has been a continuity of symptomatology in the years since service (i.e., fatigue), and that his chronic fatigue is a symptom of his current rheumatoid arthritis/mixed connective tissue disease.  In light of this evidence and the opinions set forth above and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed rheumatoid arthritis/mixed connective tissue disease have been met and service connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.309(a).

B. Disability Manifested by Chronic Fatigue other than Rheumatoid Arthritis/Mixed Connective Tissue Disease, a Lung Disease, and a Service-Connected Psychiatric Disability

As for the Veteran's claim that his chronic fatigue is due to an undiagnosed illness or exposure to various toxins in service, the above evidence indicates that his fatigue is not due to chronic fatigue syndrome and that it is attributed to known clinical diagnoses of a service-connected psychiatric disability and the now service-connected rheumatoid arthritis/mixed connective tissue disease and lung disease.

The June 1999 opinion is of somewhat limited probative value due to the fact that it is contradictory.  Specifically, the examiner diagnosed the Veteran as having chronic fatigue due to undiagnosed illness.  However, the examiner subsequently opined that the fatigue was due to diagnosed rheumatoid arthritis.

The April and November 2005 and January 2008 opinions, however, were based upon examinations of the Veteran and a review of his medical records and reported history, and they are all accompanied by rationales that are not inconsistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.   

The Veteran has contended that his current fatigue is the result of an undiagnosed illness.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that fatigue is a symptom of chronic fatigue syndrome is commonly known and, therefore, the Veteran's testimony that his fatigue since service is related to chronic fatigue syndrome has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the expert clinical evidence more probative than the Veteran's statements.  A preponderance of the medical evidence supports a conclusion that the Veteran does not have chronic fatigue syndrome and that his reported fatigue is not due to an undiagnosed illness.  This evidence from medical professionals who were able to review the overall record, including the Veteran's history and opinions, is very convincing.  

Although Dr. Morton opined in her October 2007 letter that the Veteran's fatigue was consistent with Gulf War Syndrome, the preponderance of the evidence indicates that his fatigue is attributed to known diagnoses, including rheumatoid arthritis/mixed connective tissue disease, depression, PTSD, and a lung disease.  Also, the medical opinions of record reflect that he does not have chronic fatigue syndrome.  Thus, entitlement to service connection on the basis of an undiagnosed illness or a chronic multi symptom illness (such as chronic fatigue syndrome) is precluded in this case.  

There is no other evidence of any current disability manifested by chronic fatigue that is separate and distinct from the Veteran's diagnosed rheumatoid arthritis/mixed connective tissue disease, psychiatric disability, and lung disease, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  

In sum, the preponderance of the evidence supports a conclusion that the Veteran does not have chronic fatigue syndrome and that his reported fatigue is not due to an undiagnosed illness.  Rather, the fatigue is related to his already service-connected psychiatric disability (i.e., dysthymia, major depressive disorder, and PTSD) and his now service-connected rheumatoid arthritis/mixed connective tissue disease and lung disease.  

In reaching its decision in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  The record does not show that the evidence is so evenly balanced as to warrant service connection for a separately diagnosed disability manifested by chronic fatigue, other than a psychiatric disability, rheumatoid arthritis/mixed connective tissue disease, and a lung disease.  Hence, the appeal is denied.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.317.  

II. Lung Disease

Medical records reveal that the Veteran has been diagnosed as having various lung problems.  For example, a March 2005 VA chest X-ray report and the June 2014 opinion by the VA rheumatologist include diagnoses of interstitial lung disease and pulmonary fibrosis.  Thus, a current lung disease has been demonstrated.

The evidence reflects that the Veteran's current lung disease was caused by his now service-connected rheumatoid arthritis/mixed connective tissue disease.

The physician who conducted a December 2004 VA examination opined that it was likely that the Veteran's current lung disease, diagnosed as lung fibrosis and impairment, was related to his rheumatoid arthritis.  This opinion was based upon his examination of the Veteran and a review of his medical records.  Specifically, the fibrosis pattern shown in several chest X-rays was most consistent with long-standing rheumatoid arthritis that commonly affects the lungs.  Such lung disease begins as an inflammatory process that eventually develops into an irreversible fibrotic pattern.  Pulmonary function tests conducted since 1999 were consistent with the Veteran's clinical presentation and lung fibrosis in that they showed a mild restrictive impairment that had been stable over time.  Diffusing capacity of the lung had been at the low end of normal to just below normal.  This was not unexpected in fibrotic lung processes due to collagen-vascular diseases like rheumatoid arthritis.  There was no indication of airflow limitation or obstruction suggestive of reactive airways (e.g. asthma) or chronic fixed airways (e.g. pulmonary emphysema).

In sum, the December 2004 examiner concluded that the Veteran had developed rheumatoid arthritis sometime around 1990.  Radiological evidence of lung involvement was noted in 1996 with documented respiratory symptoms occurring between 1996 and 1999.  At that time, evidence of a restrictive impairment was noted by pulmonary function testing.  The time, course, and pattern of events was most consistent with a pulmonary impairment secondary to lung involvement in rheumatoid arthritis.  

In his June 2014 opinion, the VA rheumatologist noted that the Veteran's pulmonary fibrosis was a consequence of his diagnosed autoimmune disease (identified as mixed connective tissue disease).  There was no further explanation or reasoning provided for this opinion.

The December 2004 opinion was based upon an examination of the Veteran and a review of his medical records and reported history, and it is accompanied by a detailed rationale that is generally not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.   

Although the VA rheumatologist's June 2014 statement is of limited probative value because it is not accompanied by any explanation or reasoning, it at least supports the conclusion that the Veteran's current lung disease was caused by his now service-connected rheumatoid arthritis/mixed connective tissue disease.  There are no medical opinions contrary to that of the December 2004 opinion with respect to whether a relationship exists between the current lung disease and rheumatoid arthritis/mixed connective tissue disease.

The preponderance of the evidence reflects that the Veteran has interstitial lung disease and pulmonary fibrosis and that this disability was caused by his now service-connected rheumatoid arthritis/mixed connective tissue disease.  In light of the above opinions and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the currently diagnosed lung disease have been met. Hence, service connection for that disease is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


ORDER

Entitlement to service connection for rheumatoid arthritis/mixed connective tissue disease is granted.

Entitlement to service connection for a disability manifested by chronic fatigue other than rheumatoid arthritis/mixed connective tissue disease, a lung disease, and a service-connected psychiatric disability is denied.

Entitlement to service connection for interstitial lung disease and pulmonary fibrosis is granted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


